DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 12/28/2020 is acknowledged.
Claims 48-59 and 72 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2020.
Claims 60-71 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/2020; 8/13/2020; 10/28/2020; 12/28/2020 and 3/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 60-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 60 recites, “A composition derived from a rhabdovirus-free insect cell, wherein the composition is substantially free of a nucleotide sequence having at least 70% homology to SEQ ID NO: 1.”  Since the composition is derived from a rhabdovirus-free insect cell, it is unclear how the composition can also be “substantially free of a nucleotide sequence having at least 70% homology to SEQ ID NO: 1” since “substantially free” is at a level not detectable by PCR or RT-PCR, as defined in paragraph [0035] of the filed specification.  SEQ ID NO: 1 represents the genome of a rhabdovirus.  Therefore, the limitation of “rhabdovirus-free” implies that no rhabdovirus is present in the insect cell, while the “substantially free” limitation implies that the virus can be present, just at levels below PCR or RT-PCR detection.  Claims 61-71 are also rejected as they depend from claim 60, but do not remedy this deficiency.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 60, 61, 64 and 67 are rejected under 35 U.S.C. 102a1 as being anticipated by Staljanssens et al. (Peptides, 2011, Vol. 32, pages 526-530).
The claimed invention is drawn to a composition derived from a rhabdovirus-free insect cell, wherein the composition is substantially free of a nucleotide sequence having at least 70% homology to SEQ ID NO: 1 or the nucleotide sequence comprises the sequence according to SEQ ID NO: 1.  
As reported by Ma et al. (Journal of Virology, 2014, Vol 88, No. 12, pages 6576-6585) Sf9 and Sf21 are contaminated with the Rhabdovirus with the genome of SEQ ID NO: 1.  However, claim 60 is drawn to a composition that is derived from a rhabdovirus-free insect cell.  Drosophila melanogaster Schneider (“S2”) cells naturally do not possess a rhabdovirus with the genome of SEQ ID NO:1.  Therefore, if the prior art teaches obtaining a composition from S2 cells, this composition meets the claim requirement of being “derived from a rhabdovirus-free insect cell, wherein the composition is substantially free of a nucleotide sequence having at least 70% homology to SEQ ID NO: 1…or the nucleotide sequence comprises the sequence according to SEQ ID NO: 1.” 
In addition, the composition is a protein, peptide, drug substance or biological product.
A “drug substance” “refers to the material that contains a therapeutic drug and that is used to formulate, along with excipients, a pharmaceutical composition or drug product.” [see paragraph 0033 of application’s specification]


Therefore, Staljanssens et al. anticipate the instant invention.

Claim(s) 60, 61 and 64-67 are rejected under 35 U.S.C. 102a1 as being anticipated by Mukherjee and Hanley (BMC Microbiology, 2010, Vol. 10, No. 127).

The claimed invention is drawn to a composition derived from a rhabdovirus-free insect cell, wherein the composition is substantially free of a nucleotide sequence having at least 70% homology to SEQ ID NO: 1 or the nucleotide sequence comprises the sequence according to SEQ ID NO: 1.  
As reported by Ma et al. (Journal of Virology, 2014, Vol 88, No. 12, pages 6576-6585) Sf9 and Sf21 are contaminated with the Rhabdovirus with the genome of SEQ ID NO: 1.  However, claim 60 is drawn to a composition that is derived from a rhabdovirus-free insect cell.  Drosophila melanogaster Schneider (“S2”) cells naturally do not possess a rhabdovirus with the genome of SEQ ID NO:1.  Therefore, if the prior art teaches obtaining a composition from S2 
In addition, the composition is a protein, peptide, virus (recombinant viruses for gene therapy), biological product or RNA.  The limitation of recombinant virus “for gene therapy” is interpreted as an intended use limitation and the “recombinant virus” limitation is not specifically defined by applicants other than suggesting one example is a baculovirus [see paragraph 0033 of specification].  As a result, the limitation of recombinant is not interpreted to further limit the virus. 

Mukherjee and Hanley teach replicating dengue viruses in S2 cells. [see section “Infection of S2 cells by DENV”]  Following replication, the dengue viruses are isolated and cultured in C3/C6 cells in order to determine a titer of virus produced in S2 cells. [see section “Quantification of virus titer” and figure 2].  The isolated dengue viruses also possess subcomponents that are considered proteins, peptides, vaccine antigens, biological products, and RNA.  Therefore, Mukherjee and Hanley therefore, anticipate the instant invention.  

Claim(s) 60-64, 67 and 68 are rejected under 35 U.S.C. 102a1 as being anticipated by Liu et al. (Vaccine, 2011, Vol. 29, pages 6606-6613).

The claimed invention is drawn to a composition derived from a rhabdovirus-free insect cell, wherein the composition is substantially free of a nucleotide sequence having at least 70% 
As reported by Ma et al. (Journal of Virology, 2014, Vol 88, No. 12, pages 6576-6585) Sf9 and Sf21 are contaminated with the Rhabdovirus with the genome of SEQ ID NO: 1.  Therefore, a product produced by Sf9 or Sf21 that is subsequently purified can be rendered free of the nucleotide sequence of SEQ ID NO: 1.  
In addition, the composition is a protein or VLP and the composition has been treated to remove the rhabdovirus.  
Liu et al. teach the use of Sf9 cells to produce SARS-CoV chimeric VLPs.  Liu et al. teach the baculoviruses can be use to introduce the DNA encoding the open reading frames necessary to produce this VLP.  [see section 2.1]  VLPs are isolated from the Sf9 cells and subsequently purified by purified from infected cell culture medium by tangential filtration,
anion exchange, and size exclusion chromatography. [see section 2.2]  This purification should remove the rhabdovirus present in the Sf9 cells and achieve a level of any remaining genome of the virus at a “substantially free” level.  Therefore, Liu et al. anticipate the instant invention.  

Claim(s) 60-62, 64, 67 and 68 are rejected under 35 U.S.C. 102a1 as being anticipated by Park et al. (Journal of Medical Virology, 2003, Vol. 70, pages 633-641).

The claimed invention is drawn to a composition derived from a rhabdovirus-free insect cell, wherein the composition is substantially free of a nucleotide sequence having at least 70% 
As reported by Ma et al. (Journal of Virology, 2014, Vol 88, No. 12, pages 6576-6585) Sf9 and Sf21 are contaminated with the Rhabdovirus with the genome of SEQ ID NO: 1.  Therefore, a product produced by Sf21 that is subsequently purified can be rendered free of the nucleotide sequence of SEQ ID NO: 1.  
In addition, the composition is a protein or VLP and the composition has been treated to remove the rhabdovirus.  

Park et al. teach the use of Sf21 cells to produce HPV VLPs.  Park et al. teach the baculoviruses can be use to introduce the DNA encoding the open reading frames necessary to produce this VLP.  [see section “Production of HPV 16 L1 VLP”]  VLPs are isolated from the Sf21 cells and subsequently purified by centrifugation, sonication of pellet, ultracentrifugation, CsCl gradient, and subject to ultrafiltration. [see section “Production of HPV 16 L1 VLP”]  This purification should remove the rhabdovirus present in the Sf21 cells and achieve a level of any remaining genome of the virus at a “substantially free” level.  Therefore, Park et al. anticipate the instant invention.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 60 and 68-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 of U.S. Patent No. 10,501,500. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention is drawn to a product-by-process claim in which a composition derived from a rhabdovirus-free insect cell, wherein the composition is substantially free of a nucleotide sequence having at least 70% homology to SEQ ID NO: 1 and the composition has been treated to remove the virus and the 
(i)    treating the sample with RNase;
(ii)    inactivating the RNase and disrupting particles in the sample; and
(iii)    detecting the presence or absence of the virus RNA in the RNase-treated sample by RT-PCR.
The specification of both the instant invention and the patented invention state that the Sf9 rhabdovirus comprises SEQ ID NO: 1. [see paragraph 0016 of instant application’s specification]

The patented invention is drawn to a method for detecting particle-associated Sf9 rhabdovirus in a sample, the method comprising the following steps: (i) treating the sample with RNase; (ii) inactivating the RNase and disrupting particles in the sample; (iii) detecting the presence or absence of Sf9 rhabdovirus RNA in the RNase-treated sample by RT-PCR; wherein the presence of Sf9 rhabdovirus RNA in the RNase-treated sample indicates that the detected Sf9 rhabdovirus is aggregated onto or packaged within particles in the sample.  The RNase is RNase A.  The RT-PCR is conducted using a forward primer having a sequence according to SEQ ID NO: 2, a reverse primer having a sequence according to SEQ ID NO: 3, and a probe having a sequence according to SEQ ID NO: 4.  Since SEQ ID NO:s 2 and 4 anneal with SEQ ID NO: 1 or the reverse complement of SEQ ID NO: 1, SEQ ID NO:s 2 and 4 will detect a nucleic acid 
Since the patented method detects Sf9 rhabdovirus in a sample, the patented invention is an obvious variant of the instant invention.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BENJAMIN P BLUMEL/            Primary Examiner, Art Unit 1648